Filed 10/28/20
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION ONE


WRENIS MILES et al.,                      B299765

       Plaintiffs and Appellants,         (Los Angeles County
                                          Super. Ct. No. BC547126)
       v.

CITY OF LOS ANGELES,

       Defendant and Respondent.



      APPEAL from an order of the Superior Court of Los
Angeles County, Daniel J. Buckley. Affirmed.
      Law Offices of Kendra L. Tanacea, Kendra L. Tanacea;
Lawson Law Offices, Antonio M. Lawson for Plaintiffs and
Appellants.
      Tharpe & Howell, Sherry B. Shavit, Nicholas T. Spencer;
Michael N. Feuer, City Attorney, Kathleen A. Kenealy, Assistant
City Attorney, Scott Marcus and Adena M. Hopenstand, Deputy
City Attorneys, for Defendant and Respondent.
             ___________________________________
      Industrial Welfare Commission Wage Order No. 9 obligates
the City of Los Angeles to provide meal and rest breaks to
persons it employs in the transportation industry.
      In this class action, wastewater collection workers
employed by the city to clean its sewers allege they worked in the
transportation industry because the job required them to drive
commercial vehicles needed to clean and pump out sewers and
transport refuse to collection locations. They allege the city
denied them meal and rest breaks mandated by Wage Order No.
9.
      The city moved for summary judgment on the ground that
its wastewater collection workers did not work in the
transportation industry, but in the sanitation industry. The trial
court agreed and granted summary judgment, finding no triable
issue existed as to whether plaintiffs worked in the
transportation industry.
      We agree. For purposes of Industrial Welfare Commission
(IWC) wage orders, a sanitation worker does not become part of
the transportation industry simply because the waste collected
must be transported to collection sites. Therefore, we affirm.
                          BACKGROUND
      The City of Los Angeles operates and maintains a sewer
system. The city employed Wrenis Miles, Patricia Gonzales and
James Edwards as wastewater collection workers in the
Wastewater Collection Systems Division of its Bureau of
Sanitation (Wastewater Division and Sanitation Bureau,
respectively).
      Wastewater Division ran two shifts, day and night, seven
days a week out of six district yards. Directed by work orders
charging them with specific tasks at specified locations, collection




                                 2
crews would remove debris and storm water from the city’s catch
basins, sidewalk culverts and low flow sewage and storm drain
systems and transport the debris to collection and treatment
facilities. A Wastewater Division crew typically consisted of a
“Wastewater Collection Worker II” acting as the crew leader and
a “Wastewater Collection Worker I” or “Maintenance Laborer,”
who assisted the crew leader. Miles and Gonzales each worked
as a Wastewater Collection Worker II, Edwards as a
Maintenance Laborer.
       Wastewater Division followed Standard Operating
Procedures (SOPs) describing four methods the crews used to
clean the sewers: “Continuous Rodding”; “Hand Rodding”; “High-
Velocity Sewer Cleaners”; and “Storm Water Structure Cleaning.”
       Continuous rodding involved feeding a mechanical rodder,
a motor-driven, flexible stainless steel cable armed with assorted
cutting tools, from a spool mounted on a truck into a sewer line to
remove roots, obstructions, and deposits in sewer or storm drains.
Hand rodding, a labor intensive method, required using hand
tools rather than power tools to perform a similar function, and
sometimes necessitated digging up private property to locate
maintenance holes. High-velocity sewer cleaners used water
pressure to remove obstructions and deposits.
       Crews used specialized trucks equipped with cleaning and
maintenance equipment. These included dump trucks; a “combo
cleaner” or “Vactor,” which operated by forcing water down a
sewer or into a storm drain and vacuuming it back out and
storing it in a truck-mounted tank; a “hydro-flusher,” similar to a
combo cleaner but with no vacuum function; a continuous rodding
vehicle, which was equipped with a thousand-foot steel cable on a




                                3
spool; and a catch basin cleaner, similar to a combo cleaner but
equipped with a hand-held water gun and vacuum system.
      Some of the trucks were classified as commercial vehicles,
requiring the driver to hold a commercial driver’s license with
tanker and air brake endorsements.
      Wastewater Collection Worker II’s such as Miles and
Gonzales were permitted to drive the commercial vehicles but
Maintenance Laborers such as Edwards were not.
      The work involved substantial driving each day, sometimes
more than 100 miles to as many as 90 work- and disposal sites,
often transporting tons of water and debris.
      Wastewater Division provided its employees meal and rest
breaks as set forth in its Operation and Procedure Handbook:
“Each employee shall be granted a minimum fifteen (15) minute
rest period in each four (4) hour period; provided, however, that
no such rest period shall be taken during the first or last hour of
any employee’s working day nor in excess of fifteen (15) minutes
without the express consent of the designated Supervisor. . . . [¶]
Lunch periods shall be thirty (30) minutes in duration and shall
be taken at a time determined by the Wastewater Collection
Systems Division. Travel time to and from the lunch break shall
not be added to the thirty (30) minute time period. In addition,
return trips to the yard for lunch without authorization are not
permitted.”
      Plaintiffs filed this lawsuit on behalf of themselves and all
other Wastewater Division workers, alleging the city denied them
meal and rest breaks from June 2, 2011 to the present. They
allege the city restricted workers meal and rest breaks by
requiring them to remain on-call at all times, refrain from
sleeping on the job, refrain from returning to their yard until the




                                 4
end of their shift, refrain from leaving their work locations during
their shift, refrain from using city vehicles for personal business,
including traveling to lunch breaks, refrain from congregating
with other Wastewater Division employees during their shift, and
refrain from leaving their work vehicles during their shift.
Plaintiffs asserted claims for compensation under Labor Code
sections 226.7, 512 and Wage Order No. 9, and sought injunctive
relief attorney’s fees.
       After substantial law and motion practice spanning years,
the city moved for summary judgment, arguing that Wage Order
No. 9 did not apply to plaintiffs’ class because they did not work
in the transportation industry, but instead serviced, cleaned, and
maintained the city’s sewer and storm drain systems. The city
alternatively moved for summary judgment as to the laborers’
claims because Wage Order No. 9, which applies only to
commercial drivers, did not apply to laborers such as Edwards,
who was not permitted to drive the city’s commercial vehicles.
       The city supported its motion with documents,
declarations, and deposition testimony, including the city’s
“Sewer System Management Plan,” the Wastewater Division’s
standard operating procedures, and plaintiffs’ time and work
reports, to the effect that the Sanitation Bureau’s purpose was to
maintain the city’s sanitary and storm sewer systems, and that
any driving performed by its employees was incidental to that
primary objective.
       Plaintiffs opposed summary judgment, arguing that the
city was estopped from denying that Wage Order No. 9 applies in
this litigation, and in any event the wage order covers sanitation
workers who must drive commercial vehicles as part of their
work, transporting people, debris, and tools on a daily basis.




                                 5
       On April 11, 2019, the trial court issued a tentative ruling
indicating it intended to grant the city’s motion. When the court
reaffirmed its tentative ruling after oral argument, plaintiffs
requested leave to file a fifth amended complaint to add a claim
under the Fair Labor Standards Act of 1938 (29 U.S.C. § 201 et
seq.; FLSA). The court invited briefing on the issue, but
ultimately denied the motion for leave to amend because
plaintiffs had failed to diligently assert an FLSA claim,
apparently choosing instead to avoid federal question
jurisdiction, and permitting amendment at such a late stage in
the proceedings would unfairly prejudice the city. The court
observed that the case had been pending for four and a half
years, and an FLSA claim would require further notification, opt-
in, discovery, and possible decertification measures that could not
be completed before the five-year deadline to bring the matter to
trial.
       The court found that Wage Order No. 9 applied only to
workers in the transportation industry, and undisputed evidence
indicated that Wastewater Division’s primary purpose was to
maintain the city’s sanitary and storm sewer systems, and any
driving performed by its employees was incidental to that
primary objective. The court therefore found no triable issue
existed as to whether Wage Order No. 9 applied to the class, and
none existed as to plaintiffs’ claims under Labor Code sections
226.7 or 512, which were premised upon a violation of Wage
Order No. 9. Accordingly, the trial court granted summary
judgment.
       Plaintiffs appeal.




                                 6
                            DISCUSSION
      Plaintiffs contend the trial court erred in concluding Wage
Order No. 9 does not apply here, and in denying their motion for
leave to amend. We disagree with both contentions.
I.    Summary Judgment
      “Summary judgment is appropriate only ‘where no triable
issue of material fact exists and the moving party is entitled to
judgment as a matter of law.’ ” (Regents of University of
California v. Superior Court (2018) 4 Cal.5th 607, 618 (Regents)
[“A defendant seeking summary judgment must show that the
plaintiff cannot establish at least one element of the cause of
action,” or that there is a complete defense to the claim]; Code
Civ. Proc., § 437c, subds. (c), (o)(1) & (o)(2).) If the defendant
makes such a showing, the plaintiff must then demonstrate the
existence of one or more disputed issues of material fact as to the
cause of action. (Code Civ. Proc., § 437c, subd. (p)(2).)
      On appeal, we independently review the entire record that
was before the trial court when it granted summary judgment,
except any evidence “to which objections have been made and
sustained.” (Regents, supra, 4 Cal.5th at p. 618.) We view
evidence in a light most favorable to the opposing party, and
resolve evidentiary doubts and ambiguities in that party’s favor.
(Elk Hills Power, LLC v. Board of Equalization (2013) 57 Cal.4th
593, 606.)
      Meal periods “have long been viewed as part of the
remedial worker protection framework. [Citations.]” Murphy v.
Kenneth Cole Productions, Inc. (2007) 40 Cal.4th 1094, 1105.)




                                 7
                            1
Labor Code section 512, effective January 1, 2000 (Stats. 1999,
ch. 134, § 6), codified meal-break requirements for employees
working more than five hours in one day, requiring employers to
provide employees with meal breaks “of not less than 30 minutes”
for workdays of more than five hours, and to provide two 30-
minute meal breaks for workdays of more than 10 hours. (§ 512,
subd. (a).)
      Section 226.7 allows the IWC to regulate meal breaks.
Subdivision (a) of that section provides that “[n]o employer shall
require any employee to work during any meal or rest period
mandated by an applicable order of the Industrial Welfare
Commission.” Subdivision (b) fixes the compensation to be paid
by an employer for its failure to provide a mandated meal break.
(Murphy v. Kenneth Cole Productions, Inc., supra, 40 Cal.4th at
p. 1114.)
      The IWC promulgated 18 wage orders, one specifying
minimum wages and remaining 17 covering specific industries or
occupations. IWC orders generally do not apply to a charter city
such as the City of Los Angeles. (See Cal. Const., art. XI, § 5,
subd. (a) [city may adopt “home rule” provisions in its charter,
allowing it to “make and enforce all ordinances and regulations in
respect to municipal affairs” without restriction by the general
laws of the state]; Schifando v. City of Los Angeles (2003) 31
Cal.4th 1074, 1082; L.A. City Charter, art. I, § 101.) Therefore,
nearly all the wage orders exempt public employees from most
provisions, including meal and rest period provisions. (E.g.,
Wage Order No. 5-2001 §1(B) [“Except as provided in Sections 1,

        1
            Undesignated statutory references will be to the Labor
Code.




                                    8
2, 4, 10, and 20, the provisions of this order shall not apply to any
employees directly employed by the State or any political
subdivision thereof, including any city, county, or special
district”]; see also Wage Orders Nos. 1-2001 §l(B), 2-2001 §l(B),
3-2001 §l(B), 4-2001 §l(B), 5-2001 §l(C), 6-2001 §l(B), 7-2001
§l(B), 8-2001 §l(B), 10-2001 §l(C), 11-2001 §1(B), 12-2001 §l(B),
13-2001 §l(B), 16-2001 §l(B) [same].)
       But in 2003, the Legislature added section 512.5,
permitting the IWC to adopt a wage order applying to public
employee drivers. Consistent with that provision, in 2004 the
IWC amended Wage Order No. 9 (which applies to the
transportation industry) to make its meal break provisions apply
to “commercial drivers employed by government entities.”
       In its current form, Wage Order No. 9 states “This order
shall apply to all persons employed in the transportation
industry . . . .” (Wage Order No. 9, § 1.) The wage order provides,
as pertinent here, that “commercial drivers . . . directly employed
by the State or any political subdivision thereof, including any
city,” must be provided a minimum 30-minute meal break after
each five hours worked, and that unless the employee is relieved
of all duty during the break, “the meal period shall be considered
an ‘on duty’ meal period and counted as time worked.” (Id. at §§
1(B), 11, 12(C).) The order defines “transportation industry” as
“any industry, business or establishment operated for the
purpose of conveying persons or property from one place to
another . . . .” (Id. at § 2(P).) It defines “commercial driver as “an
employee who operates a vehicle described” as a commercial
vehicle by the Vehicle Code. (Wage Order No. 9, § 2(C).)
       Thus, to be covered by Wage Order No. 9, an employee
must be a “commercial driver” in the “transportation industry.”




                                  9
The issue here is whether the city’s Bureau of Sanitation (or the
bureau’s Wastewater Division) is in the transportation, i.e., is a
business or establishment that operates for the purpose of
conveying persons or property from one place to another.
      We apply ordinary principles of statutory interpretation to
interpret a wage order. (Flowers v. Los Angeles County
Metropolitan Transportation Authority (2015) 243 Cal.App.4th
66, 73.) We look “first to the words of the statute, ‘because they
generally provide the most reliable indicator of legislative
intent,’ ” giving the words “their plain and commonsense
meaning.” (Murphy v. Kenneth Cole Productions, Inc., supra, 40
Cal.4th at p. 1103.) We must generally avoid a construction that
renders part of a statute meaningless or inoperative. (Goehring
v. Chapman University (2004) 121 Cal.App.4th 353, 375.)
      For purposes of wage orders, the “main purpose of the
business, not the job duties of the employee, determines which
wage order applies in any given case.” (Gomez v. Lincare, Inc.
(2009) 173 Cal.App.4th 508, 513, fn. 1.) The California
Department of Industrial Relations, Division of Labor Standards
Enforcement (DLSE) offers some guidance. It “has historically
taken the position that the primary function of the employer is to
be the determining factor in establishing the proper IWC Order
applicable to the employees.” DLSE opinion letters are not
controlling, but “they reflect the type of experience and
considered judgment that may properly inform [a court’s]
judgment.” (Augustus v. ABM Security Services, Inc. (2016) 2
Cal.5th 257, 267.)
      In short, Wage Order No. 9 states that a business or
establishment whose purpose is transportation is considered to be
in the transportation industry. It does not say that any work




                               10
involving transportation places an establishment within the
transportation industry. To hold that incidental activities bring
the Wastewater Division or Sanitation Bureau within Wage
Order No. 9 would read the word “purpose” right out of the order.
(We might reach a different conclusion if the city maintained a
separate division for the purpose of transporting people or
property from one place to another.)
       Here undisputed evidence indicated that the purpose of the
city’s Sanitation Bureau and Wastewater Division was to clean
the city’s sewers. Although some employees were required to
operate commercial vehicles to carry out that function, operation
of the vehicles was not the bureau’s or division’s primary
purpose, but was only incidental to that purpose. Because for
purposes of Wage Order No. 9, the transportation industry
includes only those establishments whose purpose is
transportation, no triable issue existed as to whether plaintiffs
worked in the transportation industry. Summary judgment was
therefore proper as to plaintiffs’ claims under Wage Order No. 9,
and to their derivative Labor Code claims.
       Plaintiffs argue the city stipulated that Wage Order No. 9
is the only regulation under which plaintiffs could recover and
therefore is the controlling regulation in this case. Although they
acknowledge that the parties did not stipulate to the merits of
plaintiffs’ claims under the wage order, they contend the city is
estopped from arguing the order does not apply at all. We
disagree.
       In April 2015, the parties and the court took part in an
informal conference regarding a demurrer set on the court’s own
motion. During the conference, plaintiffs agreed to abandon their
claims for relief under Wage Orders Nos. 4, 5, 16 and 17. In a




                                11
joint status report regarding the demurrer, the parties stated the
city’s position, “The only applicable statute or Wage Order under
which Plaintiffs may be entitled to relief is Wage Order 9, which
covers meal and rest breaks for City employees with respect to
commercial drivers; but the [complaint] lacks sufficient factual
allegations to establish such violations.” In a memorandum of
points and authorities supporting a subsequent motion to strike,
the city agreed that “[a]ll that should be left is Plaintiffs’ claim
based on Wage Order 9, covering commercial drivers.” In its
tentative ruling on the motion to strike, the trial court said, “the
City concedes that Wage Order 9 applies.”
       The most we can take from these statements is that the city
agreed Wage Order No. 9 was the only possible wage order
available to plaintiffs because none of the other orders, which
contain no exception for commercial drivers working for
municipal entities, applied. But the city’s position that the
complaint “lack[ed] sufficient factual allegations” to establish a
violation under Wage Order No. 9 preserved its right to contend
that the order did not apply in the first instance because
plaintiffs did not work in the transportation industry—a factual
allegation.
       Plaintiffs argue we need not determine whether the
Sanitation Bureau’s “primary purpose” was transportation in
determining whether plaintiffs were employed in the
transportation industry. The point is irrelevant because the
Sanitation Bureau’s only purpose is sanitation. Transportation of
wastewater and pollutants is merely incidental to that purpose.
       Plaintiffs argue a triable issue exists as to whether they
were employed in the transportation industry because when they
were hired, the job posting informed them that they would be




                                12
subject to random drug testing under the federal Omnibus
Transportation Act of 1994, requires drug and alcohol testing for
safety-sensitive transportation employees in aviation, trucking,
railroads, mass transit, pipelines, and other transportation
industries. (See 49 C.F.R. § 653.) They also argue a triable issue
exists because their job duties included conducting pre-trip
inspections of their commercial vehicles, driving to worksites, and
transporting wastewater and debris to treatment facilities. But
neither the city’s requirement that employees undergo drug
testing pursuant to the Transportation Act, nor job duties that
include transportation, mean that the Sanitation Bureau
“operated for the purpose of conveying persons or property from
one place to another . . . .” (Wage Order No. 9, § 2(P).)
       Plaintiffs argue the facts in this case are materially
identical to those resolved in Gravina v. City of Los Angeles
(Super. Ct. L.A. County, 2014, No. BC356014), where the trial
court found that the City’s sanitation workers who drove trash
collection trucks were covered by Wage Order No. 9. This may or
may not be so, but to the extent it is, we disagree with Gravina.
II.    Leave to Amend
       Plaintiffs contend the trial court abused its discretion in
denying them leave to amend to assert a federal claim. We
disagree.
       Generally, leave to amend should be liberally granted.
However, unwarranted delay justifies denial of leave to amend.
(Englert v. IVAC Corp. (1979) 92 Cal.App.3d 178, 190; Melican v.
Regents of the University of California (2007) 151 Cal.App.4th
168, 175; Green v. Rancho Santa Margarita Mortgage Co. (1994)
28 Cal.App.4th 686, 692; Leader v. Health Industries of America,
Inc. (2001) 89 Cal.App.4th 603, 613 [it “is well settled that a long




                                13
deferred presentation of the proposed amendment without a
showing of excuse for the delay is itself a significant factor to
uphold the trial court’s denial of the amendment”].) And the
liberal policy favoring leave to amend “applies ‘only [w]here no
prejudice is shown to the adverse party.’ ” (Melican, at p. 175
[leave to amend properly denied where request to amend was
made during a summary judgment hearing and plaintiff had
known about the underlying facts for five years].) Prejudice
exists where the proposed amendment would require delaying
the trial, resulting in added costs of preparation and increased
discovery burdens. (Magpali v. Farmers Group, Inc. (1996) 48
Cal.App.4th 471, 486-488.)
       We review a denial of leave to amend for abuse of
discretion.
       Here, plaintiffs waited until four and a half years into the
litigation to assert a federal claim, admittedly doing so only after
the court indicated its intent to grant summary judgment. The
trial court noted that plaintiffs could have brought their FLSA
claim at the outset of this litigation, but apparently desired to
avoid federal question jurisdiction and a subsequent removal of
the action to federal court. Under these circumstances, the court
acted well within its discretion in denying leave to amend.




                                 14
                        DISPOSITION
      The judgment is affirmed. Respondent is to recover its
costs on appeal.
      CERTIFIED FOR PUBLICATION



                                               CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



                          *
             SINANIAN, J.




     *
       Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               15